UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACIE ELIZABETH KYGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:12-cr-00042-MFU-1)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacie Elizabeth Kyger, Appellant Pro Se.  Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jacie Elizabeth Kyger appeals the district court’s order

denying her 18 U.S.C. § 3582(c) (2012) motion.            We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Kyger, No. 5:12-cr-00042-MFU-1 (W.D. Va. June 25, 2015).                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2